Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Esterline Technologies Corporation (the “Company”) on Form10-K for the fiscal year ended September 30,2016 as filed with the Securities and Exchange Commission on the date hereof (the “the Form10-K”), I, RobertD. George, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: The Form10-K fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and The information contained in the Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November 23,2016 By: /s/ Robert D. George Robert D. George Executive Vice President, Chief Financial Officer, and Corporate Development
